Exhibit 10.2

MODIFICATION AGREEMENT

This Modification Agreement (this “Amendment”) is made and entered into to be
effective for all purposes as of April 23, 2010, by and between JPMORGAN CHASE
BANK, NA, a national banking association [successor by merger to Bank One, NA
(Illinois)] with its main office in Chicago, Illinois and with a banking office
located at 420 Throckmorton Street, Suite 400, Fort Worth, Texas 76102
(“Lender”), and PLAINS CAPITAL CORPORATION, a Texas corporation (“Borrower”).

RECITALS:

A. Prior to the date hereof, Lender and Borrower executed that certain Credit
Agreement (as amended, the “Agreement”), dated as of October 13, 2006.

B. Under the Agreement, Lender agreed to extend to Borrower a revolving line of
credit (the “LOC”) evidenced by that certain Second Amended and Restated Line of
Credit Note dated as of June 19, 2009, which has been executed by Borrower and
is payable to Lender in the maximum principal amount of $10,000,000.00 (the
“Revolving Note”).

C. Borrower has now requested that Lender agree to modify certain provisions of
the Agreement and Lender is willing to do so provided that, among other things,
the Agreement is amended as herein provided.

D. The parties to this Amendment desire to modify and amend the Agreement as
hereinafter set forth and to enter into this Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to all terns, conditions, and covenants herein set forth, Lender and
Borrower hereby covenant and agree as follows:

1. Acknowledgment of Outstanding Balance. The parties hereto acknowledge that
the outstanding principal balance under the Revolving Note as of April 1, 2010,
was SEVEN MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 Dollars ($7,650,000.00).

2. Non-Performing Asset Ratio. Section 5.4 of the Agreement is hereby amended
such that Borrower shall not permit the Non-Performing Asset Ratio of Bank or
any other Banking Subsidiary to exceed 3.50% as of the last day of any calendar
quarter rather than 2.50%. For the purposes of this provision and
notwithstanding anything to the contrary, the term “Non-Performing Asset Ratio”
shall mean the ratio, expressed as a percentage, of (i) Bank’s or any other
Banking Subsidiary’s Non-Performing Assets to (ii) the sum of (a) Bank’s or any
other Banking Subsidiary’s Total Loans, plus (b) Bank’s or any other Banking
Subsidiary’s real estate owned (OREO) through foreclosure or deed-in-lieu of
foreclosure, all determined by applicable regulatory accounting principles
consistently applied.

 

MODIFICATION AGREEMENT – Page 1



--------------------------------------------------------------------------------

3. Conditions Precedent. The obligation of Lender to enter into this Amendment
is subject to the performance of each of the following conditions precedent:

(a) Resolutions of Borrower. Lender shall have received corporate resolutions of
the Board of Directors of Borrower, certified by the Secretary of Borrower,
which resolutions authorize the execution, delivery and performance by Borrower
of this Amendment and the New Note. Included in said resolutions or by separate
document, Lender shall receive a certificate of incumbency certified by the
Secretary of Borrower certifying the names of each officer authorized to execute
this Amendment and the New Note, together with specimen signatures of such
officers;

(b) Additional Papers. Borrower shall have delivered to Lender such other
documents, records, instruments, papers, opinions, and reports, as shall have
been requested by Lender, to evidence the status or organization or authority of
Borrower or to evidence the payment or the securing of the Obligations, all in
form satisfactory to Lender and its counsel; and

(c) Proceedings. All proceedings of Borrower in connection with the transactions
contemplated by this Amendment and all documents incident thereto shall be
satisfactory in form and substance to Lender and its counsel; and Lender shall
have received copies of all documents or other evidence which Lender or its
counsel may reasonably request in connection with said transactions and copies
of records and all proceedings in connection therewith, all in form and
substance satisfactory to Lender and its counsel.

4. Definitions. All capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the same meaning as given to such
terms in the Agreement.

5. Representations and Warranties. Borrower represents and warrants to Lender
that (a) all of the representations and warranties contained in the Agreement,
the Security Instruments, and all instruments and documents executed pursuant
thereto or contemplated thereby are true and correct in all material respects on
and as of the date of this Amendment, (b) the execution, delivery and
performance of this Amendment, the New Note and any and all other documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of Borrower, (c) no Event of Default exists under
the Agreement and there are no defenses, counterclaims or offsets to the Prior
Revolving Note, the New Note, or any of the Security Instruments, and (d) no
change has occurred, either in any case or in the aggregate, in the condition,
financial or otherwise, of Borrower or Bank or with respect to Borrower’s or
Bank’s assets or properties from the facts represented in the Agreement or any
Security Instrument which would have a material adverse effect on the financial
condition, business, or assets of Borrower or Bank.

6. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants made in this Amendment or in any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment, and no investigation by Lender or any closing shall
affect such representations, warranties and covenants or the right of Lender to
rely upon them.

 

MODIFICATION AGREEMENT – Page 2



--------------------------------------------------------------------------------

7. References to Agreement and Note. The Agreement and any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Agreement, as
amended hereby, are hereby amended so that any reference therein to the
Agreement shall mean a reference to the Agreement as amended hereby.

8. Further Assurances. Borrower agrees that at any time and from time to time,
upon the request of Lender, Borrower will execute and deliver such further
documents and do such further acts and things as Lender may reasonably request
in order to fully effect the purposes of this Amendment and to provide for the
payment of the Obligations.

9. Acknowledgment. Borrower ratifies and confines that the Agreement as amended
hereby, the Revolving Note, the Security Instruments and the other Loan
Documents are and remain in full force and effect in accordance with their
respective terms, that the Security Instruments secure the payment of all of the
Obligations, that the Collateral is unimpaired by this Amendment, and that the
Collateral is security for the payment and performance in full of all of the
Obligations. By executing this Amendment, Borrower acknowledges and agrees that
(a) each of the Security Instruments secures, among other things, the payment
and performance of the Revolving Note and the Obligations, (b) the Agreement is
and shall continue to be in full force and effect and is and shall continue to
be the legal, valid and binding obligation of Borrower enforceable against
Borrower in accordance with its terms, and (c) the Revolving Note is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms. The undersigned officer of Borrower executing this
Amendment represents and warrants that he has full power and authority to
execute and deliver this Amendment on behalf of Borrower, that such execution
and delivery has been duly authorized by the Board of Directors of Borrower, and
that the resolutions of Borrower previously delivered to Lender in connection
with the execution and delivery of the Agreement are and remain in full force
and effect and have not been altered, amended or repealed in any manner.

10. Existing Loan Documents. Except as amended and modified by this Amendment,
the Agreement, the Revolving Note, the Security Instruments and all other Loan
Documents shall remain in full force and effect in accordance with the terms and
provisions thereof. Any reference in any of the Loan Documents to the “Amended
and Restated Loan Agreement” shall be deemed to be references to the Agreement
as amended hereby through the date hereof. In the event of any conflict between
this Amendment and the Agreement, this Amendment shall control and the Agreement
shall be construed accordingly.

11. Counterparts. This Amendment has been executed in a number of identical
counterparts, each of which constitutes an original and all of which constitute,
collectively, one agreement; but in making proof of this Amendment, it shall not
be necessary to produce or account for more than one such counterpart.

12. Severability. In the event any one or more of the provisions contained in
the Agreement or this Amendment should be held to be invalid, illegal or
unenforceable in any respect, the validity, enforceability and legality of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby, and shall be enforceable in accordance with their
respective terms.

 

MODIFICATION AGREEMENT – Page 3



--------------------------------------------------------------------------------

13. Expenses. Borrower agrees to pay all reasonable costs incurred (whether by
Lender, Borrower, or otherwise) in connection with the preparation, execution,
and consummation of this Amendment and the consummation of all transactions
contemplated by this Amendment.

14. Applicable Law. THIS AMENDMENT, THE REVOLVING NOTE AND ALL OTHER DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN FORT WORTH, TARRANT COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE PARTIES TO THIS AMENDMENT
HEREBY CONSENT THAT VENUE OF ANY ACTION BROUGHT UNDER THIS AMENDMENT OR UNDER
ANY OF THE LOAN DOCUMENTS SHALL BE IN TARRANT COUNTY, TEXAS.

15. Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

16. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

17. No Oral Agreements. Pursuant to Section 26.02 of the Texas Business and
Commerce Code the following notice is given:

THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

MODIFICATION AGREEMENT – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower, by and through their respective duly
authorized officers or representatives, have caused this Amendment to be
executed and delivered as of the date first above written.

 

LENDER: JPMORGAN CHASE BANK, NA, a national banking association [successor by
merger to Bank One, NA (Illinois)] By:  

/s/ Timothy Johnson

Name:   Timothy Johnson Title:   Senior Vice President BORROWER: PLAINS CAPITAL
CORPORATION By:  

/s/ Jeff Isom

Name:   Jeff Isom Title:   Executive Vice President and Chief Accounting Officer

 

MODIFICATION AGREEMENT – Page 5